Citation Nr: 1634654	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-26 188	)	DATE
	)
	)


THE ISSUE

Whether a September 2001 Board decision that assigned an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability contains clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel








INTRODUCTION

The moving party served on active duty from June 1971 to June 1975. 

This matter comes before the Board of Veterans' Appeals (the Board) based on a motion dated in July 2013 and filed by the moving party that sought a revision of a September 2001 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 et seq. (2015).


FINDINGS OF FACT

1.  In the September 2001 decision, the Board assigned an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability.

2.  In a May 2009 decision, the Board denied the motion to revise the Board's September 2001 decision to assign an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability.


CONCLUSION OF LAW

The motion alleging CUE in the September 2001 Board decision to assign an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability is dismissed with prejudice.  338 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(c) (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that a September 2001 Board decision was clearly and unmistakably erroneous in assigning an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability.

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. §20.1400 (2015).

Once there is a final decision on a motion relating to a prior Board decision on an issue, that Board decision is no longer subject to revision on the grounds of CUE.  Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.  38 C.F.R. § 20.1409(c) (2015).

In the September 2001 decision, the Board assigned an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability.  In the May 2009 decision, the Board denied the motion to revise the Board's September 2001 decision to assign an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability.  The moving party's motion with respect to the September 2001 Board decision assigning  an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability is therefore dismissed with prejudice.



ORDER

The motion for revision of the September 2001 Board decision that assigned an effective date of September 17, 1992, for the award of a 60 percent disability rating for the service-connected heart disability is dismissed with prejudice.



                       ____________________________________________
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



